Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without defining the “absorption capacity of water” and how it is analyzed, how the sensing unit generates signals with the density of received test light components and what kind of sensors or product used and how the sensor obtains what information, i.e. concentration, pollution, etc., which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The “absorption capacity of water” considered by Examiner as “light transmittance of water” or “detection of impurities in the water.”
Allowable Subject Matter
Claims 1-9 are allowable over the prior art once 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph rejection, as stated supra, is overcome.
The following is an examiner’s statement of reasons for allowance: 

	Claims 2-9 are allowable based on their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Correa et al (US 4,434,364 A) discloses underwater detection of hydrocarbon(s) using controlled submersible vehicle scanning at or near water bottom using selected frequency light source  and detection means for locating oil presence and seep sources on the seafloor and within a body of water. 
Rhoads et al (US 5,604,582 A) discloses a method and apparatus for taking spectroscopic measurements of sediment layers beneath a body of water comprising: a camera sensing light from objects in sediment window plane as received a camera to generate image-wise data for transmission over the communication link; a window defining a sediment window plane through which a profile of the sediment layer is observable and a CCD camera. 
Turner et al (US 6,507,401 B1) discloses a method of determining the concentration of at least one predetermined constituent in a fluid flowing through a downhole portion a well, comprising the steps of: a) generating a beam of light; b) directing said beam of light into said fluid flowing through said 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884